Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.




Exhibit 10.25

COMMERCIAL SUPPLY AGREEMENT FOR GLUCAGON




This Commercial Supply Agreement for Glucagon (the “Agreement”), dated July 17,
2012 (the “Effective Date”), is entered between Biodel Inc. (“Biodel”), a
Delaware corporation having its principal place of business at 100 Saw Mill
Road, Danbury, CT  06810-5106, and Bachem Americas, Inc., a California
corporation having its principal place of business at 3132 Kashiwa Street,
Torrance, CA 90505 and Bachem AG, a Swiss corporation having its principal place
of business at Hauptstrasse 144, 4416 Bubendorf, Switzerland, (collectively,
“Bachem”).




BACKGROUND




A.

Biodel desires to have Bachem supply to it from time to time clinical trial,
regulatory registration and commercial supplies of the active pharmaceutical
ingredient glucagon (the “Product”) as further described in the Specifications
(as defined below) and all on the terms and conditions set forth in this
Agreement for the purposes of formulating Biodel’s own pharmaceutical
formulations using the Product (the “End Products”).




B.

Bachem desires to manufacture for Biodel clinical trial, regulatory registration
and commercial supplies of the Product.




NOW, THEREFORE, in consideration of the premises and the mutual agreement set
forth herein, the parties agree as follows:




1.

Supply of the Product; Safety Stock.




1.1

Bachem shall manufacture and supply Product that meets the specifications set
forth in Annex 1 to the Quality Assurance Agreement attached hereto as Exhibit B
(the “Specifications”) in the quantities and at the times requested by Biodel
from time to time pursuant to the terms of this Agreement.




1.2

Upon Biodel’s written request, and notwithstanding anything to the contrary in
Section 3, Bachem shall manufacture and maintain, on a continuous basis for
purchase by Biodel, a safety stock of the Product in an amount that is the
greater of (i) [**], or (ii) [**]. In the event the Agreement terminates for any
reason, Bachem shall promptly deliver the safety stock (or a portion thereof) to
Biodel, and Biodel shall pay Bachem for the same, upon the terms and conditions
in effect immediately prior to such termination.




1.3

Bachem shall provide such facilities, equipment, labor and raw materials as may
be necessary to perform the manufacturing, processing, storing testing and
packaging of the Product as may be required herein.




2.

Term. The initial term of this Agreement shall be for a period of five (5) years
from the Effective Date, and shall renew automatically for additional one (1)
year terms unless either party notifies the other in writing of its intention
not to renew this Agreement at least twelve months prior to the end of the
then-current term.




3.

Forecasts and Purchase Orders.




3.1

Upon the completion of each calendar quarter, Biodel will provide to Bachem a
rolling forecast of its anticipated required quantity of the Product over a
period of [**] months from the date of the forecast. The first [**] of each
forecast shall be binding on Bachem to supply and on Biodel to purchase the
listed quantities. Any quantities specified in each forecast beyond the first
[**] of such forecast shall be for the purpose of assisting Bachem in its
planning and will not





Page 1 of 34




--------------------------------------------------------------------------------




constitute an obligation of Biodel to purchase such quantities of Product.
Bachem shall make commercially reasonable efforts to supply the Product in
quantities that exceed [**] percent ([**]%) of the most recent forecasted
amounts for any periods subject to a binding purchase order. For clarity, if
Bachem is unable to supply such excess quantites despite its commercially
reasonable efforts to do so, such failure will not constitute a breach of this
Agreement.




3.2

Upon the Effective Date, and thereafter upon the completion of each [**], Biodel
shall issue a binding purchase order for the then-current binding portion of the
forecast. Once issued, purchase orders may not be cancelled or modified by
Biodel unless authorized in writing by Bachem.




3.3

Biodel shall place all orders for the Product by delivering to Bachem a written
purchase order specifying the product, quantity, delivery date and any specific
instructions. The delivery date so specified shall not be less than [**] days
from the date of the order for Product amounts that were reflected in the
applicable forecast. For Product amounts exceeding the forecasted amounts,
longer delivery times, but in no event later than [**] days from the date of the
purchase order, may apply. Bachem will confirm each purchase order within [**]
days of receipt of a written purchase order.




3.4

Bachem shall deliver Product ordered pursuant to each purchase order by the
delivery date specified in such purchase order. Bachem shall notify Biodel of
anticipated delays of greater than [**] business days in completing any order,
which notice shall be sent to Biodel immediately after Bachem becomes aware of
such delay. Bachem shall keep Biodel advised of all relevant information
concerning the extent of any such delay in delivery and shall use all reasonable
efforts to minimize such delay. In the event of [**] delivery delays of greater
than [**] business days within any [**] month period, Biodel shall receive a
reduction of [**] percent ([**]%) of the Purchase Price of any subsequent late
order, so long as the cause of the delay is reasonably within the control of
Bachem and not excused pursuant Section 10.




3.5

Product shall be manufactured only at the Bachem manufacturing site located in
Bubendorf, Switzerland.




4.

Delivery and Payment Terms; Purchase Price.




4.1

All Product sold hereunder shall be shipped FCA (Bachem facility, Torrance, CA)
according to Incoterms® 2010 to Biodel’s facility or other designated location
in the United States of America. Bachem shall arrange for shipment of Product to
the address, and with the carrier specified by Biodel, and Bachem shall invoice
Biodel for all shipping and handling costs reasonably incurred. Title of the
Product shall pass to Biodel upon delivery of the Product to a common carrier
for shipment.




4.2

Payment for Product accepted by Biodel shall be made in U.S. dollars within [**]
days of Biodel’s receipt of the invoice, such invoice to be sent to Biodel,
Attention Accounts Payable, upon shipment of the Product.




The purchase price in effect for the Product ordered hereunder (the “Purchase
Price”) shall be as shown in Exhibit A until the [**] anniversary of the
Effective Date. Following the [**] anniversary of the Effective Date, [**] days
prior written notice to Biodel must be provided in order to increase the
Purchase Price





Page 2 of 34




--------------------------------------------------------------------------------




applicable to each [**] month period thereafter. In any event the Purchase Price
may only be increased for such [**]-month period by the greater of (a) any
increase in the United States of America Producer Price Index for Industry,
Pharmaceutical preparation manufacturing, Primary products  (BLS Series ID pcu
325412325412P) (“PPI index”) over the period intervening since the last increase
or (b) a percentage increase that is reasonably calculated to address
extraordinary market conditions that have increased the component costs of the
Product in a manner that this not adequately captured by the PPI index. In
connection with a price adjustment made pursuant to subsection (b), Bachem will
provide to Biodel budgetary and price documentation reasonably requested by
Biodel, and such adjustment shall be reasonably satisfactory to Biodel.




4.3

If during the term of this Agreement any Competent Authority (defined below)
requires a change to the Specifications, manufacturing process or analytical
methods of the Product, the parties shall discuss in good faith the consequences
thereof and consider whether amending any of the terms of this Agreement would
be warranted in order to effect the change. If such change, required by any
Competent Authority is uniquely related to the use of the Product in the End
Products, then Bachem shall in no event be required to implement such change to
the extent that this would (i) adversely affect Bachem’s ability to manufacture
Product for its other customers or (ii) necessitate a material change to
Bachem’s manufacturing processes. If a change to the Specifications,
manufacturing process or analytical methods of the Product is voluntarily
requested by Bachem, then Bachem shall be responsible for all costs incurred by
Bachem in effecting the change, however Biodel shall not be required to accept
such change if it is (i) not required for use of the Product in the End Products
and (ii) would affect the safety, efficacy or quality of the End Products or
would require significant regulatory filings or additional development work or
would result in cost increases for Biodel. In the event that Biodel requests a
change to the Specifications, manufacturing process or analytical methods of the
Product, Bachem agrees to consider the and discuss the desired change in good
faith with Biodel with the prior understanding that Biodel shall be responsible
for Bachem costs associated with effecting the change if accepted by Bachem.




For the purposes of this agreement, "Competent Authority" means the FDA in the
United States or any other applicable national, supranational, federal, state or
local regulatory agency or entity having the responsibility, jurisdiction, and
authority to approve the manufacture, use, importation, packaging, labeling,
marketing, and sale of Product in any country.




4.4

Any federal, state, county or municipal sales or use tax, excise or similar
charge, VAT or other tax assessment (other than that assessed against income),
fee or other charge lawfully assessed or charged by a Competent Authority on the
sale or transportation of Product sold to Biodel pursuant to this Agreement
shall be paid by Biodel.




4.5

If Bachem contracts to sell Product as a bulk active pharmaceutical ingredient
to any third party that purchases Product as a bulk active pharmaceutical
ingredient of a quality and in a quantity that is substantially similar to that
purchased or forecasted by Biodel, and if such contract imposes an effective
price (taking into account all discounts and rebates in whatever form given)
lower than the then-current effective price paid by Biodel for the Product, then
Bachem shall promptly notify Biodel thereof and shall also make such lower
effective price available to Biodel going forward with respect to any payments
made by Biodel for Product following such notice.





Page 3 of 34




--------------------------------------------------------------------------------




4.6

Bachem shall promptly notify Biodel of any problems, supply shortages of raw
materials, or other situations that are likely to adversely affect the
production of any Product, or its timely delivery to Biodel in accordance with a
purchase order therefor. For the avoidance of doubt, Bachem’s notification to
Biodel regarding such problem or production situation shall not relieve either
party of any responsibility, if any, in connection therewith under this
Agreement.




5.

Regulatory Requirements.




5.1

Bachem shall be responsible for complying with all applicable requirements of
Competent Authorities relating directly to the manufacture of the Product for
sale to Biodel, including without limitation Current Good Manufacturing practice
obligations as required under the section 501(a)(2.)(b) “Adulterated Drugs and
Devices:” of the Food and Drug Cosmetic Act and as described in the US Code of
Federal Regulations, parts 210 and  211 and as detailed in applicable guidance
documents such as ICH Q7 “ Good Manufacturing Practice Guidance for Active
Pharmaceutical Ingredients. Additional FDA guidance documents in use or produced
in the future associated with active ingredient production and control shall be
applicable.




In addition, Bachem shall be responsible for complying with European
Commission’s   Directives associated with good manufacturing practices,
specifically Article 46 (f) of Directive 2001/83/EC and Article 50 (f) of
Directive 2001/82/EC; as amended by Directives 2004/27/EC and 2004/28/EC
respectively and as detailed in EudraLex, The Rules Governing Medicinal Products
in the European Union, Volume 4, Good Manufacturing Practice, Medicinal Products
for Human and Veterinary Use, Part II: Basic Requirements for Active Substances
used as Starting Materials as well as applicable guidance documents in use or
produced in the future associated with active ingredient production and control.
cGMP rules for active pharmaceutical ingredients (API) for use in Clinical
Trials, Eudralex Vol. IV, Part II, §19.

Both parties shall comply with all other regulatory authority requirements
relating to their respective obligations hereunder, including without
limitation, registration as drug producers. The parties shall provide each other
with reasonable assistance in communicating information to the appropriate
regulatory authorities concerning the Product.




5.2

Bachem agrees to use its commercially reasonable efforts to assist Biodel in
obtaining FDA approval of Biodel’s new drug application with respect to the
Product and End Products, as well as marketing authorization approvals and other
related approvals from Competent Authorities in Europe and Japan and such other
countries with respect to which Biodel may seek Bachem’s assistance from time to
time. Bachem shall compile and maintain a drug master file (“ DMF ”) with
respect to the Product with the FDA and the EMEA, and such other Competent
Authorities subject to potential additional compensation to Bachem as may be
agreed upon by the parties in good faith and subject to consideration of readily
available suitable submissions, and Bachem shall grant Biodel rights of
reference to the DMF and, at Biodel’s request, shall provide Biodel and such
Competent Authorities appropriate letters of access. In the event that Biodel
pays for submission in any particular jurisdiction, Bachem shall not grant
rights of reference to the DMF unless the charges paid by Biodel are refunded in
full. Bachem shall maintain and update such DMF’s during the term of this
Agreement as required by such Competent Authorities and shall give Biodel prompt
written notice of any changes in the same.





Page 4 of 34




--------------------------------------------------------------------------------




5.3

Bachem shall maintain and enforce safety procedures for the handling and
manufacture of the Product that comply in all respects with all applicable
national, supranational, federal, state and local occupational safety and health
requirements and Bachem’s approvals and permits. Bachem shall provide Biodel
with a material safety data sheet for the Product.




Bachem shall give to Biodel [**] days prior written notice (in accordance with
the provisions of Section 15) of any proposed major changes to the manufacture
of the Product, including any changes that may adversely impact the quality of
the Product, the Drug Master File or the related manufacturing processes and
testing methods.




5.4

Each party shall promptly advise the other of any safety or toxicity problem of
which such party becomes aware regarding the Product.




6.

Bachem Representations and Warranties. Bachem represents and warrants to Biodel
that:




6.1

Upon delivery to Biodel in accordance with Section 4.1 hereof, all Product
batches will be free from defects in material and workmanship, will have been
manufactured and packaged to meet and be in accordance with the Specifications
and with the applicable regulatory requirements described in Section 5 above, as
well as all applicable Swiss and U.S. laws and regulations and the Quality
Agreement, and will not be adulterated or misbranded.




6.2

All facilities, equipment, manufacturing operations and processes used in the
manufacture, testing and packaging of the Product by Bachem will remain during
the term of this Agreement in material compliance with all applicable laws and
regulations, including without limitation, health, safety and environmental
laws, statutes, ordinances, regulations, rules and orders.




7.

Product Release and Acceptance.




7.1

Upon shipment by Bachem of a given Product production batch, Bachem shall send
Biodel a finished product certificate of analysis stating the results of the
analyses conducted with respect to each Product batch, and certifying that the
Product batch has been manufactured in accordance with cGMP, the Specifications
and the Quality Agreement (the “Release Documents”). If Biodel has not notified
Bachem to the contrary within [**] days of receipt of the Release Documents for
each batch of Product, then the batch is deemed accepted. Bachem shall invoice
Biodel with each shipment and such invoice shall be due on a net [**]-day basis.
Batch records and quality control records for each batch may be examined by
Biodel on-site at the Bachem facility in Bubendorf, Switzerland.




7.2

Biodel shall have the right not to accept any Product that complies with
Specifications, but which has not been manufactured by Bachem in accordance with
the procedures and processes agreed to pursuant to this Agreement and the
Quality Agreement.




7.3

Biodel may inspect any shipment of Product to determine whether any portion of
it fails to conform to the applicable purchase order or the Specifications or
the Quality Agreement. In the event of any such failure, Biodel may reject the
shipment or any nonconforming portion thereof, by written notice to Bachem
delivered within [**] days of Biodel’s receipt of such shipment; however, any
such rejection after receipt of an invoice properly sent above shall not
extinguish Biodel’s liability to pay timely such invoice, subject to Section
7.5. Such notice





Page 5 of 34




--------------------------------------------------------------------------------




shall specify the manner in which the shipment fails to conform. In the absence
of any such notice, Biodel shall be deemed to have accepted the Product. If
there is a disagreement between the parties as to whether the Product meets the
Specifications, then samples from the batch which is in dispute will be
submitted to an independent testing laboratory acceptable to both parties for
testing. The determination of such independent laboratory will be binding. The
cost of the testing by the independent laboratory shall be borne by the party
whose results differ from those of the independent laboratory as to whether the
Product in question meets the Specifications.




7.4

The parties recognize that because statistical samples will be used by both
parties to perform acceptance testing, there is a possibility that a defect
could go unnoticed until actual use by Biodel or ultimate users. If
noncompliance with the Specifications is shown through use of Product by Biodel
or ultimate users, Biodel shall notify Bachem by facsimile within [**] business
days of becoming aware of such nonconformance, provide relevant documentation to
Bachem and resolve any such disputes regarding the nonconformance according to
the provisions of Section 7.3.




7.5

In the event any Product batch is shown not to conform to the Specifications in
any certificate of analysis provided by Bachem, in any testing performed by or
for Biodel or through use of the Product, and any disagreement has been resolved
in Biodel’s favor pursuant to subsection 7.3 above, then Bachem shall, at
Biodel’s option, either (i) replace the nonconforming batch with a conforming
batch within [**] days of receipt of such request from Biodel for such batch, or
(ii) provide a credit (or refund, if a credit is not practical due to
termination or expiration of the Agreement) in the amount of  the Purchase Price
paid by Biodel for the nonconforming batch. The parties shall discuss
appropriate steps to be taken to dispose of nonconforming batches and costs
associated with return shipment or destruction will be the responsibility of
Bachem. Nothing in this Section 7.5 shall be deemed to limit Bachem’s liability
as otherwise expressly set forth in this Agreement (including under Section
14.2) with respect to such nonconforming batches.




7.6

In the event that the approved batch record contains an authorized reprocessing
step, Bachem shall be allowed to conduct that authorized step without prior
consent of Biodel in accordance with Section 5.9 of the Quality Assurance
Agreement. Bachem will notify Biodel of all such instances of reprocessing that
are not authorized by the batch record for the Product.




7.7

Bachem shall:




a)

Retain samples of Product from each lot manufactured (and related records)
pursuant to this Agreement for a period of [**] years after Biodel’s acceptance
of such lot (or for such longer period as may be required by applicable laws or
Competent Authorities). The sample size shall be at least [**] the size
necessary to conduct quality control testing. Retained samples shall be stored
in the same packaging as the distributed Product.

b)

Properly store the retain sample of each lot. For clarity, retain samples are
maintained solely by and on behalf of Bachem and shall be not be made available
to Biodel except at the sole discretion of Bachem.

c)

Maintain full and adequate records to ensure Bachem’s ability to perform a
complete lot history via lot tracing of the Product. It is acknowledged by the
Parties, that the language of such documentation may be English or





Page 6 of 34




--------------------------------------------------------------------------------




German. Upon request, Bachem shall make available to Biodel any copies of
records for on-site review.




8.

Inspections and Auditing.




8.1

Upon reasonable notice to Bachem, Bachem shall make available to Biodel for
review during normal business hours at the offices of Bachem in Bubendorf,
Switzerland, all records and reports relating to the manufacture, processing,
testing and packaging of the Product. During the Term of this Agreement, Biodel
shall have the right [**] each calendar year, and on such other occasions as
Biodel can reasonably show cause, during normal business hours and upon at least
[**] prior notice (or upon [**] prior notice in the case of for cause audits),
to audit and inspect the areas of the Bachem facility(ies) where manufacture,
processing, testing, packaging, storage and transportation of materials related
to or used in the manufacture of the Product take place for the purposes of
conducting quality control audits required for its internal control or
confirming compliance with legal or other requirements as imposed pursuant to
this Agreement. A representative of Bachem may be present during such
inspections. Such representatives of Biodel must observe all Bachem procedures
and shall have no responsibility for or right to supervise Bachem’s employees
performing the manufacture, processing, testing, packaging, storage or
transportation operations or for the operations themselves. Biodel shall be
responsible for all its expenses related to such audits.




8.2

Bachem shall promptly notify Biodel of the results, observations and outcome of
all inspections and/or audits of Bachem’s facilities and/or operations conducted
by Competent Authorities, including without limitation the FDA, that relate
directly to the Product or that may impact Bachem’s ability to manufacture the
Product for Biodel or either party’s governmental authorizations in connection
with such manufacture. At Biodel’s request, Bachem shall provide Biodel with
copies, redacted as necessary to preserve the confidentiality of third parties,
of all correspondence and other communications with Competent Authorities in
connection with such inspections or audits.




8.3

Should any inspections or audits referred to in Sections 8.1 or 8.2 require any
major process changes, Bachem shall notify Biodel immediately and the parties
shall discuss the means for implementing such changes pursuant to Section 4.4
and the Quality Assurance Agreement.




8.4

The parties agree that in the case of an emergency affecting the quality of the
Product, Bachem shall immediately notify Biodel of such emergency and allow a
Biodel representative access to those areas of Bachem’s premises concerned with
or affecting the Product.




8.5

For the avoidance of doubt, the rights and obligations of the parties set forth
in Sections 6.16-6.19 of the Quality Assurance Agreement shall be in addition
to, and shall not be construed to limit, the rights and obligations of the
parties set forth in this Article 8 of this Agreement.




9.

Recall.




9.1

Biodel shall have the right to initiate any recall of Product manufactured
pursuant to this Agreement, required by applicable laws or regulations or deemed
necessary by Biodel, and Bachem shall provide all reasonable assistance
requested by Biodel in connection therewith.





Page 7 of 34







--------------------------------------------------------------------------------




9.2

In the event that Product manufactured pursuant to this Agreement is recalled as
a result of Bachem's proven negligence, willful misconduct or breach of this
Agreement, and, to the extent that such recall does not result from Biodel's
negligence, willful misconduct or breach of this Agreement, then Bachem shall
reimburse Biodel for Biodel's direct reasonable costs and expenses actually
incurred by Biodel in connection with the recall up to [**] percent ([**]%) the
amount paid by Biodel for Product purchased from Bachem over the preceding [**]
months. Biodel’s direct costs may include, but are not limited to, costs of
retrieving Product already delivered to customers, costs of replacement Product
and End Product, costs and expenses Biodel is required to pay for notification,
shipping and handling charges, fines payable by Biodel in connection with such
recall and all other costs reasonably related to the recall. To the extent that
a recall is due to any reason other than one that is attributable to Bachem's
negligence, willful misconduct or breach of this Agreement, Biodel shall pay all
costs and expenses of the recall.




10.

Force Majeure. The obligations of each party under this Agreement, with the
exception of the payment of monies owed for deliverables provided in accordance
with the terms of this Agreement, shall be suspended during the period and to
the extent that such party is prevented or hindered from complying with such
obligations by any cause beyond its reasonable control, including lock-outs,
acts of God, war, riot, civil commotion, malicious damage, compliance with any
new law or governmental order, rule, regulation or direction not required due to
a party’s breach of its obligations hereunder, accident, fire, flood, storm, and
mandatory recalls in connection with the performance of this Agreement (other
than due to such party’s breach of its obligations hereunder). In such event,
the party concerned shall give notice to the other party as soon as reasonably
practicable stating the date and extent of the suspension of its activities, and
the cause of such suspension. Any party whose obligations have been so suspended
shall resume the performance of such obligations as soon as reasonably
practicable after the removal of the cause and shall so notify the other party.
In the event that the cause continues for more than three (3) months, the party
not invoking the force majeure excuse under this Section 10 may terminate this
Agreement on thirty (30) days’ written notice.




11.

Insurance.




11.1

For the term of this Agreement and [**] years thereafter, each party shall
purchase and maintain in effect, at its sole cost, a policy of comprehensive
general liability insurance in amounts not less than $[**] per occurrence and
$[**] in annual aggregate liability. Such comprehensive general liability
insurance shall provide broad form contractual liability coverage for each
party’s indemnification obligations under this Agreement. The minimum amounts of
coverage required herein shall not be construed to limit liability with respect
to each party’s indemnification or other obligations under this Agreement.




11.2

The parties shall provide each other with written evidence of such insurance
upon the other party’s request. Each party shall provide the other party with
written notice at least [**] days prior to the cancellation, non-renewal or
adverse material change in such insurance.




12.

Adverse Event Reports: Product Complaints.




12.1

Biodel shall be solely responsible for receiving, recording and responding to
all customer inquiries and complaints and all reports of alleged adverse events
relating to finished pharmaceutical medications or formulas incorporating the
Product. Biodel shall be solely responsible for reporting all such matters to
government authorities in accordance with the applicable law; provided, that





Page 8 of 34




--------------------------------------------------------------------------------




Bachem shall cooperate with Biodel and provide any technical information
relating to investigations, quality attributes, formulation, manufacture or
stability of the Product reasonably necessary or useful to enable Biodel to
perform all such activities.




12.2

Bachem shall promptly investigate any adverse events or product complaints
potentially associated with the active ingredient and/or production of the
active ingredient. Biodel shall provide all available information related to
such adverse event or product complaint to Bachem in advance of the initiation
of such investigation. Any such investigation shall identify the cause of events
or complaints, if identifiable, and Bachem shall provide Biodel with a written
report documenting the investigation and resolution of the same.




13.

Confidentiality. The parties hereby affirm and incorporate by reference into
this Agreement the Confidentiality Agreement between the parties dated July 11,
2011. Regardless of any termination provision set forth therein, the terms of
the Confidentiality Agreement shall control the parties rights and obligations
with regard to the treatment of the other party’s confidential information
(including any such information disclosed under this Agreement) for as long as
this Agreement remains in effect, unless otherwise agreed by the parties in
writing.




14.

Indemnification




14.1

Subject to the provisions of Section 14.3 below, Biodel shall indemnify, defend
and hold Bachem and its affiliates, directors, officers, employees and agents
(collectively, the “Bachem Indemnitees”) harmless from and against any and all
damages, losses, liabilities, claims, demands, judgments, settlements, costs and
expenses (including without limitation, reasonable attorneys' fees and other
costs of defense) (collectively “Damages”) to the extent attributable to, or
arising out of (i) any breach of any representation or warranty or covenant of
Biodel hereunder, (ii) the negligence or willful misconduct of Biodel, or (iii)
the formulation, development, application or commercialization of End Products
comprised of Product supplied by Bachem to Biodel in accordance with the
Specifications and the Quality Agreement and other terms of this Agreement
(unless such Damages are the subject of a claim for indemnification that Biodel
may assert pursuant to Section 14.2).




14.2

Subject to the provisions of Section 14.3 below, Bachem shall indemnify, defend
and hold Biodel and its affiliates, directors, officers, employees, licensees
and agents (collectively, the “ Biodel Indemnitees ”) from and against any and
all Damages to the extent attributable to, or arising out of (i) any breach of
representation or warranty or covenant of Bachem hereunder or pursuant to the
Quality Agreement or (ii) the negligence or willful misconduct of Bachem or
(iii) any infringement or claim of infringement of any patent, trademark or
other intellectual property rights based on the manufacture and release of the
Product furnished under the provisions of this Agreement and/or other use of
Bachem know-how or (iv) the failure of the Product to meet the Specifications.




14.3

No indemnity under this Article 14 shall be applicable unless the indemnified
party (the “Indemnitee”) (i) gives the indemnifying party (the “Indemnitor”)
prompt notice of any third party claim, suit or action brought against the
Indemnitee in accordance with this Section 14.3, (ii) allows the Indemnitor to
defend the same, without prejudice to the right of the Indemnitee to participate
at its expense through counsel of its own choosing, (iii) renders the Indemnitor
all assistance reasonably necessary in defending against such claim, suit or
action at the Indemnitor’s expense, and (iv) does not compromise or settle such
claim,





Page 9 of 34




--------------------------------------------------------------------------------




suit or action without the Indemnitor’s prior written consent. The Indemnitor
shall not settle such claim, suit or action without the Indemnitee’s consent if
such settlement results in any obligation or liability on the part of the
Indemnitee. If there is a failure to deliver notice under (i) above within [**]
days after the commencement of any action with respect to any Damages, and such
failure is prejudicial to the Indemnitor’s ability to defend such action, then
the Indemnitor shall be relieved of any liability to the Indemnitee pursuant to
this Article 14; provided, that Indemnitee’s failure to so deliver written
notice to the Indemnitor shall not relieve Indemnitor of any liability it may
otherwise have to the Indemnitee. An Idemnitee will be entitled at its own
expense to be represented by its own counsel in any third party litigation or
similar proceeding.




15.

Notices. Any notice or request required or permitted to be given under or in
connection with this Agreement shall be in writing in the English language and
shall be deemed to have been duly given on the date of delivery if delivered
personally or by email, by confirmed facsimile or by courier on the party to
whom such notice or request is to be given, or, if sent by certified or
registered mail, or the equivalent, postage prepaid, on the fifth day after the
date mailed, to the address set forth for such party below or such other address
as directed in writing from time to time:




In the case of Biodel:




Biodel Inc.

100 Saw Mill Road

Danbury, CT  06810-5106,

Attn:  Gerard Michel, Chief Financial Officer







Tel : 203-796-4884

Fax: 203-796-5002

E-mail : gmichel@biodel.com




With a copy to:  




Biodel Inc.

100 Saw Mill Road

Danbury, CT  06810-5106,

Attn:  Paul Bavier, General Counsel











Page 10 of 34




--------------------------------------------------------------------------------




In the case of Bachem:




Bachem Americas, Inc.

3132 Kashiwa Street

Torrance CA  90505

Attn:  President & COO




Tel: 310-539-4171

Fax: 310-539-9428

E-mail:  [**]




With a copy to:




Bachem AG

Hauptstrasse 144

4416 Bubendorf, Switzerland

Attn:  Vice President & COO




Tel: +41 61 935 2333

Fax: +41 61 935 2325

E-mail:  [**]







16.

Governing Law. The enforceability of the provisions of this Agreement shall be
governed, construed and enforced solely in accordance with the laws of the State
of New York.




17.

Entirety of Agreement:  Amendment and Waiver. This Agreement and the appendices
attached hereto (including the Quality Agreement) set forth the entire agreement
between the parties as to the subject matter hereof and merges all prior
discussions and negotiations between them and neither of the parties shall be
bound by any conditions, definitions, warranties, understandings or
representations with respect to such subject matter other than as expressly
provided herein. Neither this Agreement, nor any of the terms or provisions
hereof or appendices hereto, may be amended, modified, supplemented or waived,
except by a written instrument signed by the parties hereto (or, in the case of
a waiver, by the party granting such waiver). No waiver of any of the provisions
of this Agreement shall be deemed to be or shall constitute a waiver of any
other provisions hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver. No failure of a party hereto to insist upon
strict compliance by the other party hereto with any obligation, covenant,
agreement or condition contained in this Agreement shall operate as a waiver of
any subsequent or other failure. This Agreement may not be modified by any
custom or course of dealing between the parties.




18.

Termination.




18.1

This Agreement may be terminated prior to its expiration:




(i)

by the mutual written agreement of Biodel and Bachem with respect to the
termination of this entire Agreement or any portion hereof;




(ii)

by either party, upon written notice, if there shall have been a material breach
by the other party (the “Breaching Party”) of any of the terms or provisions of
this Agreement and such breach shall not have been cured within [**] days after
such Breaching Party shall have received notice of such breach from the
non-breaching party setting forth the particularities of the breach and the
non-breaching party’s intent to terminate the Agreement; or





Page 11 of 34







--------------------------------------------------------------------------------




(iii)

by either party upon written notice, if the other party is adjudged bankrupt or
becomes the subject of dissolution, liquidation or bankruptcy proceedings,
whether voluntary or involuntary, that are not dismissed within sixty (60) days
or applies for judicial or extrajudicial settlement with creditors, or makes an
assignment for the benefit of creditors.




18.2

Termination or expiration of this Agreement for any reason shall not relieve the
parties of any obligation accruing prior to termination and shall not extinguish
any antecedent breach of any of the provisions of this Agreement (including
without limitation the right to indemnification pursuant to Section 14). For
clarity, any purchase orders issued and confirmed prior to the termination of
this Agreement shall be completed according to the terms of this Agreement
except in the case of termination by Biodel pursuant to Section 18.1(ii) due to
an uncured breach by Bachem.

18.3

Upon termination or expiration of the Agreement, each party shall cease using
the other party’s confidential information as defined in the Confidentiality
Agreement as further set forth in Section 13 and shall promptly return all
originals, copies, reproductions and summaries of the other party’s confidential
information, or at the disclosing party’s option, certify destruction of the
same in writing.




19.

Assignment. Neither of the parties shall assign or transfer this Agreement or
any of their respective rights or obligations hereunder without the prior
written consent of the other party, which shall not be unreasonably withheld or
delayed, except that either party may assign this Agreement and the rights and
obligations hereunder without the consent of the other party (i) to any
affiliate, or (ii) to a third party in connection with the sale of all or
substantially all of the business of the party to which this Agreement relates.
However, Bachem may not assign this Agreement or any of its respective rights or
obligations without Biodel’s consent if such assignment would cause a change in
the Product not approved by Biodel or Bachem’s ability to timely produce the
Product; provided, that if such change occurs following such assignment, Biodel
shall have the right to terminate this Agreement upon 30 days written notice.
This Agreement is binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns.




20.

Technology. No license of technology of any kind whatsoever (including without
limitation any formulations, operating procedures, or proprietary know-how,
whether patented or unpatented), copyright, trademark or other intellectual
property, or right therein, is granted by Bachem to Biodel or by Biodel to
Bachem under this Agreement.




21.

Independent Contractor. This Agreement shall not create an agency, partnership,
joint venture or employer/employee relationship between the parties hereto.
Biodel and Bachem each hereby agree not to represent itself in any such capacity
in any manner whatsoever in reliance on the terms of this Agreement. The sole
relationship established by this Agreement is that of independent contractors,
and nothing hereunder shall be construed to give either party the power or
authority to act for, represent, bind or commit the other party.




22.

Survivorship. The representations, warranties and covenants of the parties
contained within Sections 3.3–3.4 (with respect to outstanding purchase orders),
4.1-4.3 (with respect to outstanding purchase orders and invoices), 5, 7 (with
respect to outstanding purchase orders), 8, 9, 11 (as provided in the Section)
12-16, 18.2-18.3 and 20-25 shall survive any expiration or termination of this
Agreement.




23.

Publicity. No advertising, sales, publicity, press release or promotional
material or public





Page 12 of 34







--------------------------------------------------------------------------------




statements concerning the Product, this Agreement or the business relationship
between Biodel and Bachem, or in which either party’s name is mentioned, shall
be issued, released or made use of by the other party or anyone acting on its
behalf without the prior written approval of such party; provided, that nothing
in this Agreement shall be deemed to prohibit either party from:  (i) releasing
materials or public statements, subject to Section 13, which do not refer to the
other party or this Agreement or disclose the terms of this Agreement, or from
issuing press releases or other public statements notifying appropriate
governmental agencies in accordance with, or otherwise complying with the
requirements of, any applicable law or regulation or relevant stock exchange
without the consent of the other party (except that the party releasing such
information shall, to the extent practical, provide reasonable advance notice to
the other party of the intended release and the content of such release, and
will limit the release of such information to the minimum required by such
applicable laws, regulations or stock exchange rules); or (ii) disclosing the
contents of this Agreement to its existing shareholders, existing or prospective
investors or acquirers or its affiliates or, in the case of Biodel, its
licensees, in each case who have each signed an undertaking to keep the contents
hereof confidential.




24.

Remedies Cumulative. The remedies for nonperformance provided herein are
cumulative and are not exclusive of any remedy provided by law.




25.

Arbitration. Any dispute, controversy or claim arising out of or in connection
with this Agreement or the breach, termination or invalidity hereof, that the
parties are unable to resolve between themselves, shall be settled by
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association. The proceedings shall take place in New York, New York.
The arbitration shall be conducted by a single arbitrator.




26.

Severability. In the event that any provision of this Agreement shall be found
in any jurisdiction to be illegal or unenforceable in law or equity, such
finding shall in no event invalidate any other provision of this Agreement in
that jurisdiction, and this Agreement shall be deemed amended to the minimum
extent required to comply with the law of such jurisdiction.




27.

Singular and Plural Forms. The use herein of the singular form shall also denote
the plural form, and the use herein of the plural form shall denote the singular
form, as in each case the context may require.




28.

Headings. The headings contained in this Agreement are for convenience of
reference only and shall not constitute a part hereof or define, limit or
otherwise affect the meaning of any of the terms or provisions hereof.




29.

Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which, when taken together, shall constitute
one and the same instrument.




30.

Quality Assurance Agreement. Bachem and Biodel entered into the Quality
Assurance Agreement as of even date herewith. In the event of a conflict between
any of the provisions of this Agreement and the Quality Agreement with respect
to quality-related activities, including compliance with cGMP, the provisions of
the Quality Assurance Agreement will govern. In the event of a conflict between
any of the provisions of this Agreement and the Quality Assurance Agreement with
respect to any commercial matters, including allocation of risk, liability and
financial responsibility, the provisions of this Agreement will govern.











Page 13 of 34




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their authorized representatives on the Effective Date.

Torrance,   July 18, 2012                                 

Bachem Americas, Inc.

 

 

 

By:   /s/ Alex Fässler   Alex Fässler   President & COO

 

 



Acknowledged by

Bubendorf,      July 18th, 2012                 

Bachem AG

 

 

 

By:   /s/ Dr. Fritz Dick   By:   /s/ Dr. Anne-Kathrin Stoller     Dr. Fritz Dick
    Dr. Anne-Kathrin Stoller     Chief Operating Officer                   Vice
President Marketing and Sales                

 

 

 

 

Danbury, Connecticut, USA

Biodel Inc.

 

 

 

By:   /s/ Gerard Michel       Gerard Michel       Chief Financial
Officer                  

 













List of Exhibits:




Exhibit A:

Prices




Exhibit B:

Quality Assurance Agreement











Page 14 of 34







--------------------------------------------------------------------------------










Biodel/Bachem




Exhibit A




Prices







Glucagon







A. Prices for the Product




Product: Glucagon

Bachem No: 4074733 A




Pricing is applicable for quantities ordered from Bachem on a single date,
whether on one purchase order which may stipulate multiple deliveries or on
multiple purchase orders.




Quantity (grams)

Price/Gram ($)  

 

 

 

 

[**] grams:

$[**]

[**] grams

$[**]

[**] grams

$[**]

[**] grams

$[**]

[**] grams

$[**]

[**] grams

$[**]

[**] grams

$[**]

[**] grams

$[**]







Pricing provided above shall remain in effect through the [**] anniversary of
the Effective Date as set forth in Section 4.3 of the Agreement.








Page 15 of 34




--------------------------------------------------------------------------------




CONFIDENTIAL













Biodel/Bachem




Exhibit B




Quality Assurance Agreement







Glucagon
























































































Bachem / Biodel QA Agreement

Page  1/15




--------------------------------------------------------------------------------




CONFIDENTIAL













Biodel / Bachem




Quality Assurance Agreement




Generic API




This Quality Assurance Agreement (the “Quality Assurance Agreement”) is made as
of July 17, 2012 ("Effective Date") between Bachem AG, an entity organized under
the laws of Switzerland, with its principal place of business at Hauptstrasse
144, CH-4416 Bubendorf, Switzerland (“Bachem”), and Biodel Inc., an entity
organized under the laws of Connecticut with its principal place of business at
100 Saw Mill Road, Danbury, CT 06810-5106, USA (“Biodel”).

PREAMBLE

WHEREAS,  Bachem is engaged in the business of manufacturing of active
pharmaceutical ingredients (API) and has a broad proprietary know-how in the
development of the manufacturing process for peptides including related
analytical methods as well as in the manufacturing of peptides;

WHEREAS,  Biodel is a company engaged in research, development and sale of
medicinal products;

WHEREAS,   Biodel and Bachem entered into that certain Commercial Supply
Agreement for Glucagon (the “Commercial Agreement”) of even date herewith for
the supply by Bachem to Biodel of commercial supplies of Product (as defined
below);

WHEREAS, the Parties now desire to set forth in this Quality Assurance Agreement
a plan, prepared by Biodel and Bachem, for determining the conformity of Product
supplied by Bachem to Biodel under the Commercial Supply Agreement to the
Specifications (as defined below).

NOW THEREFORE, in consideration of premises and mutual promises herein made, and
in consideration of representations, warranties, and covenants herein contained,
Bachem and Biodel agree as follows:




ARTICLE  1

PREAMBLE AND DEFINITIONS

Section 1.1 Preamble. The preamble to this Quality Assurance Agreement forms an
integral part hereof.

Section 1.2 Definitions. Unless the context otherwise requires, the following
terms as used in this Quality Assurance Agreement shall have the following
meaning:  

“Annex” means an exhibit annexed to and forming part of this Quality Assurance
Agreement.

"Competent Authorities" mean the FDA in the United States or any other
applicable national, supranational, federal, state or local regulatory agency or
entity having the responsibility, jurisdiction, and authority to approve the
manufacture, use, importation, packaging, labeling, marketing, and sale of
Product or Biodel’s Pharmaceutical Products in any country where Bachem has
authorized Biodel to access Bachem’s DMF.

"Biodel’s Pharmaceutical Products" means Biodel's pharmaceutical medications or
formulations, including those in any manner arising or resulting from the use of
the Product in connection with the above medications.





Bachem / Biodel QA Agreement

Page  2/15




--------------------------------------------------------------------------------




CONFIDENTIAL




Certificate of Analysis" means a certificate in writing for each batch of
Product, signed by a Qualified Person or its deputy, that provide full
analytical results of the batch of Product, a TSE-Safety-Certificate and
certifies (a) the conformity of the batch of Product to the Specifications and
(b) that manufacturing and release records of the respective batch of Product
were reviewed by Bachem and manufacturing and release of the respective batch of
Product is in accordance with all applicable GMP requirements and the provisions
of this Quality Assurance Agreement and the Commercial Agreement.

“Commercial Agreement” has the meaning set forth in the preamble above.

“Confidential Information” means, with respect to a Party, all information of a
confidential nature which may be disclosed by or on behalf of that Party to the
other Party including, but not limited to, the Product Information and
information relating to the disclosing Party’s business or scientific
strategies, research, product development, marketing, customers, opportunities,
finances, sales and pricing of products, processes, and all other written
information clearly identified as "Confidential" when submitted by the
disclosing Party to the receiving Party.

“DMF” means Drug Master File maintained with the FDA or its equivalent
maintained with a Competent Authority in any other country.

“GMP” means the (a) current regulations for Good Manufacturing Practice as
outlined in the US Code of Federal Regulations and applicable FDA guidance
documents as amended and (b) the ICH Q7 guideline for the production and release
of active substances and in EC Directive 2003/94/EC as amended from time to time
and transposed into the respective national laws of the member states of the
European Union and the equivalent US (FDA) laws and regulations.

“Latent Defect” means, with respect to Product, a hidden or latent defect not
detected by the analytical test methods in operation at the date of shipment to
Biodel of the relevant Product by Bachem and which was not detected by Biodel
during the initial Testing Period.

“Major Deviation” means a deviation which is likely to have an adverse impact on
Product quality, safety, efficacy or stability.

“Minor Deviation” means any deviation that will not have any adverse impact on
Product quality, safety, efficacy or stability.

“Major Change” means a change that may adversely impact on quality, safety,
efficacy, stability, or regulatory compliance of the Product. Any change that
will require authority approval is also defined as Major Change.

“Minor Change” means a change that will not have any adverse impact on Product
quality, safety, efficacy, stability, or regulatory compliance, and will not
require authority approval.

"OOS" means out of specification and, with respect to a Product or testing of a
Product, means that the Product does not conform to the Specifications or the
results of testing of the Product indicate non-conformance of the Product to the
Specifications.

"Party" or "Parties" shall mean Bachem or Biodel, individually or collectively
as the context requires.

"Product" means synthetically manufactured human glucagon as described in more
detail in the Specifications in Annex 1 of this Quality Assurance Agreement, as
non-sterile active pharmaceutical ingredient(s) in bulk form, manufactured under
GMP requirements.

“Qualified Person” has the meaning ascribed to it in EC Directive 2003/94/EEC as
amended or as in any other applicable GMP regulation.




"Specifications" means the specifications for the Product, as more specifically
described in Annex 1 of this Quality Assurance Agreement. Annex 1 may be
modified from time to time by written amendment to this Quality Assurance
Agreement in accordance with Section 12.4.





Bachem / Biodel QA Agreement

Page  3/15




--------------------------------------------------------------------------------




CONFIDENTIAL




“Testing Period” means the time after Biodel’s receipt of any shipment of
Product to subject such shipment, on a sample basis, to quality control testing
to determine conformity with the relevant Specifications, and whether or not a
Product is free from defects in workmanship or materials, and manufactured
according to GMP.

“TSE-Safety-Certificate” means a certificate certifying that a batch of the
Product(s) complies with or is outside the scope of monograph 5.2.8 of the EP.

“USP” means current United States Pharmacopeia official compendia of standards.

“EP” means current European Pharmacopoeia official compendia of standards.

Section 1.3 Interpretation. Words denoting the singular include the plural and
vice versa, words denoting a gender include all genders, and words denoting
persons include corporations and all other legal entities.




ARTICLE  2
SUBJECT OF THIS QUALITY ASSURANCE AGREEMENT

Section 2.1 The purpose of this Quality Assurance Agreement is to define and to
establish the obligations and responsibilities of Bachem and Biodel relating to
the quality assurance requirements of the manufacture, release and supply of the
Product pursuant to the Commercial Agreement by Bachem in accordance with GMP
guidelines for active pharmaceutical ingredients (APIs), namely the US Code of
Federal Regulations, FDA guidance documents and ICH Q7 GMP Guide for APIs as
accepted and implemented by the national and international regulations of the
European Community, the United States of America, Japan and the member states of
the PIC scheme.

ARTICLE  3
QUALITY ASSURANCE AGREEMENT CONTACT INFORMATION

Section 3.1 Notices. Any notice, request, delivery, approval or consent required
or permitted to be given under this Quality Assurance Agreement shall be in
writing and shall be deemed to have been sufficiently given if delivered in
person, transmitted by telecopy with a confirming copy, by e-mail with a
confirming copy, sent by overnight courier or registered mail to the Party to
whom it is directed at its address shown in Section 3.02 and Section 3.03 or
such other address as such Party shall have last given by notice to the other
Party.

Section 3.2 Notices to Bachem. Any notice to Bachem under this Quality Assurance
Agreement shall be addressed to:




Bachem AG, Hauptstrasse 144

4410 Bubendorf, Switzerland

[**]

Telephone: + 41 61 935 2333

Fax: + 41 61 935 2480

e.mail: [**]




Section 3.3 Notices to Biodel. Any notice to Biodel shall be addressed to:

Biodel Inc., 100 Saw Mill Road

Danbury, CT 06810-5106, USA

Paul Bavier

Telephone: 203.796.5000

Fax: +  203.796.5001

e.mail: pbavier@biodel.com





Bachem / Biodel QA Agreement

Page  4/15




--------------------------------------------------------------------------------




CONFIDENTIAL




 

ARTICLE  4

THE PRODUCT

Section 4.1 Product. The Product covered by this Quality Assurance Agreement,
together with the related Specifications, is listed in Annex 1.




ARTICLE  5

SUPPLY AND MANUFACTURE

Section 5.1 Premises and Subcontracting. Bachem will manufacture and release the
Product at its site in Bubendorf, Switzerland. Bachem may subcontract quality
control work provided that the respective contract laboratories have been
qualified by Bachem. In case Bachem subcontracts any work, Bachem is solely
responsible for the fulfillment of the obligations of this Quality Assurance
Agreement by its subcontractors.

Section 5.2 GMP Guidelines. The premises, equipment and systems used to
manufacture and release the Product must be in compliance with all GMP
requirements, including the principles detailed in the US Code of Federal
Regulations, and ICH Q7 GMP Guide for APIs, as accepted and implemented by the
national and international regulations of the European Community, the United
States of America, Japan and the member states of the PIC scheme.

Section 5.3 Materials. Bachem shall be responsible for procuring all materials
for manufacturing, release and supply of the Product. Bachem shall also be
responsible for the specifications and the release of such materials. Upon
Biodel’s request, Bachem shall provide access to such specifications and release
documents for such materials to Biodel on site at Bachem’s facility.

Section 5.4 Manufacturing Batch Records. Bachem shall maintain the manufacturing
process and method information in its own format in manufacturing batch records.

Section 5.5 Manufacturing Process. Product must be manufactured, tested,
released and packed in compliance with the requirements of the provisions of
this Quality Assurance Agreement and the Commercial Agreement. Any changes made
to the established manufacturing process are subject to Bachem’s change control
process as described in Article 7 of this Quality Assurance Agreement hereunder.
Biodel shall be notified in advance of any changes associated with the
manufacture and quality control of Product.

Section 5.6 Facilities. Bachem shall manufacture the Product in facilities which
are regularly monitored by Bachem to demonstrate compliance with applicable GMP
guidelines and codes of practice for the type of production.

Section 5.7 Batch Numbering. Bachem shall implement and use a unique batch
numbering system for numbering each batch of Product. This number shall appear
on all documents relating to the particular batch of Product.

Section 5.8 Date of Manufacture. Bachem shall allocate the date of manufacture
as the date when all manufacturing work has been completed and the batch is
ready for release testing.

Section 5.9 Re-Test Date. The re-test date for Product shall be allocated based
on the date of manufacture together with the retest period established by
stability data generated using Product produced by the validated manufacturing
process.

Section 5.10 Rework and Reprocessing. Reprocessing and rework of Product is
permitted with rework steps that have been validated as part of the
manufacturing process and in accordance with the provisions of the ICH Q7
guideline. In the case where the manufacturing process is soon to be registered





Bachem / Biodel QA Agreement

Page  5/15




--------------------------------------------------------------------------------




CONFIDENTIAL




with any Competent Authority program or has been registered with any Competent
Authority, Bachem will notify Biodel prior to reworking.

Section 5.11 Manufacturing and Equipment Data. Bachem shall be responsible for
keeping records of equipment usage, cleaning, raw material batch numbers and
certification as well as in process results and parameters. Such documentation
shall be retained by Bachem as described in Section 6.9 hereunder.

Section 5.12 Training and Personnel. Bachem shall maintain a GMP compliant
training program. Bachem will ensure and document that employees have and
maintain education, training, and experience appropriate to their job duties.
Bachem will not employ any person or cGMP service provider listed in the DMF
that has been debarred by any Competent Authorities or, to Bachem’s knowledge,
is currently under any investigation which could lead to such debarment. Bachem
will provide the required statement supporting the claim that none of the
employees or cGMP service providers listed in the DMF have been debarred or, to
Bachem’s knowledge, are under investigation by any Competent Authorities.

Section 5.13 Drug Master File: In mutually agreed countries Bachem will maintain
the Product DMF according to requirements defined by each local Competent
Authority. Bachem will provide a letter to the specified Competent Authority at
Biodel’s request in accordance with Section 5.2 of the Commercial Agreement
allowing such Competent Authority to review Bachem’s Product DMF relative to any
Biodel submission.




QUALITY ASSURANCE AND QUALITY CONTROL

Section 6.1 Sampling and Samples. Bachem shall ensure that representative
samples of Product are taken in accordance with GMP guidelines.

Section 6.2 Testing of Raw Materials. Bachem shall ensure that materials and
packaging components used to manufacture the Product(s) are in compliance with
the specifications as defined by Bachem and, if applicable, disclosed to Biodel.
Reduced testing shall be permitted for vendors that have been formally qualified
by Bachem. In this case raw materials for use in the manufacture of the Product
shall be tested at a minimum for identity on each shipment delivered.

Section 6.3 In-Process Testing. Bachem shall be responsible for ensuring that
all required in-process testing is completed using suitable methods, when
applicable, and documented. This will include environmental controls where
required. Bachem shall also be responsible for defining appropriate tests and
criteria.

Section 6.4 Specifications. Bachem shall implement Specifications for the
Product as mutually agreed in this Quality Assurance Agreement. It will remain
the responsibility of Biodel to ensure that the Specifications are appropriate
for the intended use of Product.

Section 6.5   Approval to ship the Product. Bachem shall be responsible for
ensuring that Product conforms to the Specifications and has been made and
tested in accordance with the manufacturing procedure and with all provisions of
this Quality Assurance Agreement. This will be carried out by Bachem’s Qualified
Person or deputy before any shipment of Product to Biodel.

Section 6.6 Certificate of Analysis. Bachem shall issue a Certificate of
Analysis serving as a confirmation that the Product has been manufactured and
tested in accordance with the GMP requirements and with all provisions of this
Quality Assurance Agreement. The Certificate of Analysis will be signed by
Bachem’s Qualified Person or deputy and provide full analytical results for each
batch. It will be supplied with each delivery of each batch of Product.

Section 6.7 Release of Product for use by Biodel. Biodel shall also be
responsible that all further medicinal use of Product is in accordance with the
relevant laws and regulations.

Section 6.8 Documentation. Bachem shall create and maintain complete
manufacturing and control documentation that is at minimum comprised of (i) a
completed batch production record including in-process controls; and (ii) a
completed analytical batch record; and (iii) equipment charts and print-outs;
and (iv) any documentation on investigations, deviations, OOS or failures as
applicable.





Bachem / Biodel QA Agreement

Page  6/15




--------------------------------------------------------------------------------




CONFIDENTIAL




Section 6.9 Document Retention. Bachem shall retain all documentation relevant
to the manufacture and release of the Product securely and for a minimum of [**]
years. The documentation will be available to Biodel and Competent Authorities
for on-site review at Bachem in Bubendorf.

Section 6.10 Retained Samples. Bachem shall retain sufficient samples of Product
for [**] years after batch release. A quantity sufficient to perform at least
[**] of Product shall be retained. Biodel shall retain sufficient samples of
Product for the longest shelf life of Biodel’s Pharmaceutical Product batches
plus [**]. A quantity sufficient to perform at least [**] of Product shall be
retained.

Section 6.11 Stability Studies. Bachem will run stability testing under ICH
conditions according to the relevant Bachem’s SOP.

Section 6.12 Rejection of Product by Biodel. Any problem likely to cause
rejection (excluding Latent Defects as defined above) of Product shall promptly
be notified to Bachem after it is identified and in any event within [**]
business days of receipt of Product by Biodel.

Section 6.13 Reference Standards: Bachem will use a fully qualified internal
reference standard which is qualified according to expectations of Competent
Authorities and as detailed in current guidance documents which may be amended
from time to time. Bachem and Biodel will collaborate to consider implementation
of USP methods and reference standard when appropriate and practical.

Section 6.14 Conflict Resolution of Analytical Issues. In the event that a
dispute arises between Bachem and Biodel in the analysis of the Product, the
resolution shall conform with GMP rules on OOS results and shall proceed in
stages. The first stage requires direct communication between analytical experts
from the Parties to determine that the methods of analysis are the same and are
being executed in the same manner at both sites. In a second stage, carefully
controlled and split samples shall be exchanged to attempt to reach agreement.
Should there be a failure to achieve a common set of results, analytical experts
from the Parties shall be required to meet to work through the analysis of a
mutually agreed sample. If these actions fail to achieve a common set of
results, a qualified, independent, third party referee laboratory shall be used
to achieve resolution. This laboratory shall be selected mutually by the
Parties. The results from this referee laboratory shall be binding on both
Parties. Whatever the outcome, Biodel retains the right to decide whether the
Product will be used to manufacture Biodel’s Pharmaceutical Product. Nothing in
this Section 6.14 shall be construed to limit Biodel’s rights under Article 7 of
the Commercial Agreement.

Section 6.15 Conflict Resolution in Quality Assurance Issues. In the event that
a dispute arises between Bachem and Biodel concerning the acceptability of a
batch of Product, the resolution shall proceed in stages. The first stage
requires direct communication between the responsible quality assurance
personnel from the Parties to determine the facts of the matter and to produce
an investigation report. This report shall contain complete details of the
problem together with any discussion on the validity and weight to be applied to
any results. The investigation report shall be reviewed by the senior quality
personnel from the Parties and the Parties shall determine together the action
to take. If these actions fail to achieve resolution, a qualified, independent
external quality consultant shall be used to decide the appropriate action. This
consultant shall be selected mutually by the Parties. The results from this
consultant shall be binding on both Parties. Whatever the outcome, Biodel
retains the right to decide whether the Product will be used to manufacture
Biodel’s Pharmaceutical Product. Nothing in this Section 6.15 shall be construed
to limit Biodel’s rights under Article 7 of the Commercial Agreement.

Section 6.16 Right to Audit. Bachem shall allow representatives of Biodel to
have access to its manufacturing, warehousing and laboratory premises and to the
associated records including inspection reports, Bachem responses and corrective
actions generated from the inspection by any Competent Authority, related to
Product or Quality Systems and redacted as necessary to preserve the
confidential information of third parties, with prior written, reasonable notice
for audit purposes. Biodel shall follow Bachem systems and procedures to ensure
the safety, confidentiality and security of Bachem processes, facilities and
personnel during any audit. Responses to audit findings will be provided by
Bachem within [**] business days of Bachem’s receipt of an audit findings report
from Biodel.

Section 6.17 Audit Schedule:

Without limiting Biodel’s rights under Article 8 of the Commercial Agreement,
Bachem agrees to support Biodel audits according the following schedule:

[**]





Bachem / Biodel QA Agreement

Page  7/15




--------------------------------------------------------------------------------




CONFIDENTIAL




Section 6.18 Audit of Competent Authorities. Bachem shall permit inspection by
applicable Competent Authorities. Bachem shall notify Biodel, in advance to the
extent practical, of any inspections by a Competent Authority specifically
related to the Product. If results of an unrelated inspection by a Competent
Authority may impact Product, Bachem shall notify Biodel promptly.

Section 6.19 Interactions with Competent Authorities. In the cases of responses
to findings by inspectors representing Competent Authorities, Bachem will meet
mandatory response timelines and in the case where time is needed to provide a
complete response, Bachem will notify the Competent Authority and work
aggressively to ensure the complete responses meet timelines specified by the
Competent Authorities.

In the case of queries directed to Bachem from Competent Authorities reviewing
the drug master file relative to Biodel submissions (including IND, CTA, NDA,
MAA filings), Bachem will provide to Biodel copies of all queries and responses
thereto, redacted as necessary to preserve Bachem proprietary information, and
work with Biodel to ensure a timely response to each query such that review
cycles will not be extended by the Competent Authorities. Biodel acknowledges
that such responses may also need to be coordinated with third parties and that
this may lead to longer response times and to limited flexibility for the
response.

In the case when DMF queries received by Bachem from Competent Authorities are
associated with third parties’ applications, Bachem will notify Biodel if the
regulatory queries may impact Biodel’s Pharmaceutical Products and program
timelines. In the case when queries or requested changes from regulators may
produce a conflict between Biodel’s Pharmaceutical Products and program(s) and
Bachem’s’ changes relative to a third party’s application, Bachem will cooperate
with Biodel in order to ensure that Biodel’s Pharmaceutical Products and
programs are not impacted. Biodel will also cooperate in good faith to support
the intended change.

Section 6.20 Latent Defects. Upon discovery that any batch, previously approved
by Bachem and delivered to Biodel, fails to conform to its Specifications or the
regulatory dossier or has in any way been adulterated, Bachem shall promptly
notify Biodel of such failure and of the nature thereof in detail, including
supplying Biodel with all relevant investigation reports and data. Bachem shall
investigate all such failures promptly, at its expense,  and co-operate with
Biodel in determining the cause for the failure and the corrective action
required.

Section 6.21 Product Complaints. Biodel shall be responsible for coordinating
the investigation of any complaints about the Biodel’s Pharmaceutical Product
made from Product(s) and shall notify Bachem of any complaint which may be
related to the quality of Product. Bachem shall investigate and provide a rapid
initial response and a report as soon as possible.

Section 6.22 Product Recall. Biodel shall be responsible for instituting a
medical product recall scheme for Biodel’s Pharmaceutical Product. Bachem will
inform Biodel as soon as possible, but no later than [**] after Bachem becomes
aware of such information, if Bachem with reasonable cause considers a batch of
Biodel’s Pharmaceutical Product should be recalled. In case Biodel does not
agree, then Biodel releases Bachem from all consequent financial and liability
obligations. Biodel shall notify Bachem of any recall of Biodel’s Pharmaceutical
Product, which may be due to manufacture, components or tests performed on
Product(s) by Bachem. Bachem shall provide a rapid initial response and then a
full report as soon as possible. The Parties shall cooperate on the response to
the authorities.




ARTICLE  6

DEVIATIONS AND INVESTIGATIONS

Section 7.1 Deviations. (Major) Bachem shall ensure that any deviation is
carefully investigated, evaluated and documented by quality assurance of Bachem.
In case of Major Deviations Bachem quality assurance and/or regulatory affairs
will notify Biodel and include Biodel in the evaluation and determination of
acceptability of the materials for use by Biodel as well as compliance to GMP,
the impact on conformity with regulatory submissions and regulatory reporting
requirements. Each investigation must give rise to an explanation and/or
corrective action, which must be reviewed and approved by Bachem's





Bachem / Biodel QA Agreement

Page  8/15




--------------------------------------------------------------------------------




CONFIDENTIAL




quality assurance personnel and approved by Biodel. Bachem will ensure
investigation closeout and corrective actions are completed prior to release of
Product, if applicable.

Section 7.2 Deviations. (Minor) Bachem shall ensure that any Minor Deviation is
carefully evaluated and documented by quality assurance of Bachem. In the case
of Minor Deviations Bachem quality assurance and regulatory affairs will
evaluate the acceptability regarding GMP, and the impact on conformity with
regulatory submissions. Each investigation must give rise to an explanation
and/or corrective action, which must be reviewed and approved by Bachem's
quality assurance personnel. Bachem will ensure investigation closeout and
corrective actions are completed prior to release of Product, if applicable.
Bachem will ensure investigation closeout and corrective actions are completed
prior to release of Product. Bachem will provide access to all documentation
with respect to minor deviations to Biodel on-site at Bachem’s facility.

Section 7.3 OOS Results, and Failure Investigations. Bachem shall be responsible
for investigating any OOS results that occur with testing of the Product.
According to Bachem’s OOS procedure, an initial lab error investigation will
clarify whether the OOS result was caused by a lab error or by a batch failure.
In case of a batch failure the investigation will be expanded at minimum to
cover earlier and later production lots. Each investigation must give rise to an
explanation and/or corrective action which must be reviewed and approved by
Bachem's quality assurance. OOS and failure investigations must be completed
prior to Product release. Bachem will notify Biodel of all confirmed OOS results
and failure investigations for any production lots of GMP human glucagon
produced with the same manufacturing process, test procedure and specification
as used to produce Product for Biodel.




ARTICLE  7

CHANGE CONTROL

Change Control. Bachem shall maintain a local change control system that ensures
compliance with GMP, regulatory submissions and with all provisions of this
Quality Assurance Agreement. All changes will be evaluated by competent
management personnel regarding the technical implications. In case of
established manufacturing procedures Bachem’s quality assurance and regulatory
affairs will evaluate the acceptability of changes regarding GMPs, the impact on
Product quality and stability as well as on conformity with regulatory
submissions. Bachem will notify Biodel of any/all proposed Major Changes to the
manufacturing process, quality controls, specifications, methods of control,
prior to initiation and refrain from making major process changes without
Biodel’s prior approval and such approval is not to be unreasonably withheld.




ARTICLE  8

VALIDATION AND QUALIFICATION

Section 9.1 Process Validation. Bachem shall be responsible that the
manufacturing process used is fully validated, approved by Bachem’s Quality
assurance and Regulatory Affairs groups and meets Competent Authorities
requirements. Bachem will document the process validation, and at Biodel’s
request, disclose such documentation to Biodel for on-site review at Bachem.

Section 9.2 Equipment Calibration Bachem shall be responsible for ensuring that
manufacturing is carried out according to Competent Authorities requirements and
ICH Q7A rules using calibrated equipment.

Section 9.3 Cleaning Validation. Bachem shall be responsible for ensuring that
adequate cleaning is carried out between batches of different products to
prevent cross contamination. Bachem shall also be responsible for conducting
cleaning verification or validation as appropriate to ensure the integrity of
all products.

Section 9.4 Facility and Utility Qualification (IQ, OQ, PQ). Bachem shall be
responsible for the qualification as appropriate of all relevant utility,
equipment, computer systems and facilities associated with the manufacture,
storage or testing of Product according to Competent Authorities requirements.





Bachem / Biodel QA Agreement

Page  9/15




--------------------------------------------------------------------------------




CONFIDENTIAL




ARTICLE  9

SPECIFIC RESPONSIBILITIES

Without limiting each Party’s rights and obligations as otherwise set forth in
this Quality Assurance Agreement and the Commercial Agreement, the following
chart sets forth each Party’s specific responsibilities in connection with
quality assurance matters relating to the manufacture of Product:







RESPONSIBILITY




Bachem




Biodel

Manufacture

Manufacture of the API

Yes

No

Development of manufacturing process for the API

Yes

No

Manufacturing documentation for the API

Yes

No

Ownership of manufacturing process and documentation for the API

Yes

No

Procurement of the API raw and starting materials

Yes

No

Analytical, Laboratory, Sampling and Control

Retain and store samples of all materials and the API

Yes

No

Sampling, analysis and release of materials for API

Yes

No

In-process analyses for manufacture of the API

Yes

No

Reference standards for laboratory analysis performed by Bachem

Yes

No

Incoming material testing of the API upon receipt and keeping retained samples
as legally required

No

Yes

Quality Assurance Activities for API

Batch numbering

Yes

No

Approval of master batch documents

Yes

No

Preparation and review of the batch production, analytical and packaging records
as well as of associated documents

Yes

No

Assurance of correct storage conditions for the API prior to shipment to Biodel

Yes

No

Release of API to Biodel.

Yes

No

Shipping documentation

Yes

No

Material safety data sheet provision

Yes

No

Maintain a change control system

Yes

No

Approve API Specifications*)

Yes

Yes

Ensure that Specifications are appropriate for further use

No

Yes

Change Control for Specifications*)

Yes

Yes

Change Control review and approvals for Major Changes*)

Yes

Yes

Failure investigation in case of batch failure

Yes

No

Regulatory Documentation for API

Scheduling and ordering the regulatory work, documentation and submissions for
API as needed

No

Yes

Submission and maintenance of DMF for API

Yes

No

Stability studies for the API

Yes

No

NDA or MAA submission and maintenance for Biodel’s  Drug Products

No

Yes

Hosting GMP Inspections for the API by the Competent Authorities

Yes

No

Maintain site registration licenses

Yes

No





Bachem / Biodel QA Agreement

Page  10/15




--------------------------------------------------------------------------------




CONFIDENTIAL







Validation for API

Qualification of equipment for manufacturing and analysis

Yes

No

Cleaning validation and cleaning verification

Yes

No

Validation of test methods

Yes

No

Validation of manufacturing process

Yes

No

Validation of computerized systems

Yes

No

Complaint Handling, Drug Safety

Review and resolution of Biodel’s Pharmaceutical Product quality complaints when
applicable to API

Support where relevant

Yes

Decisions regarding the notification of critical API quality issues to
Swissmedic and Biodel.

Yes

No

Decisions regarding recalls and field alerts of Biodel’s Pharmaceutical Product

No

Yes




* require mutual approval










ARTICLE  10

CONFIDENTIALITY

Section 11.1 Confidentiality Restriction of Use. The Confidential Information
communicated by one Party to the other Party under this Quality Assurance
Agreement through written documents or by any other means or any part thereof
shall be kept in confidence by the receiving Party which agrees to use the
Confidential Information solely for the purpose of implementing this Quality
Assurance Agreement. This confidentiality shall survive the termination of this
Quality Assurance Agreement for [**] years.




ARTICLE  11

MISCELLANEOUS

Section 12.1 Review terms of QAA. Bachem and Biodel shall evaluate in good faith
the validity of the provisions defined in this Quality Assurance Agreement every
[**] years (or sooner, to the extent required by applicable laws) starting at
the Effective Date.

Section 12.2 Governing Law, Dispute Resolution. The interpretation and
construction of this Quality Assurance Agreement shall be governed by the laws
as set out in the Commercial Agreement and any dispute arising in connection
with this Quality Assurance Agreement shall be solved as set out in the same
Commercial Agreement except as otherwise specifically set forth in this Quality
Assurance Agreement.

Section 12.3  Annexes. The Annexes referenced in this Quality Assurance
Agreement are specifically made a part hereof.

Section 12.4 Amendment. Any amendment or modification of this Quality Assurance
Agreement must be in writing and signed by authorized representatives of both
Parties.

Section 12.5 Prevailing Agreement. To the extent that there is a conflict
between, or ambiguity relating to, this Quality Assurance Agreement and the
Commercial Agreement, the wording of this Quality Assurance Agreement shall
govern any and all quality matters and the Commercial Agreement shall govern all
other matters.

Section 12.6 Language. This Quality Assurance Agreement is made in the English
language.

Section 12.7 Number of Copies. Two master copies exist, one with each of the
Parties.





Bachem / Biodel QA Agreement

Page  11/15




--------------------------------------------------------------------------------




CONFIDENTIAL




Section 12.8 Term. This Quality Assurance Agreement shall commence as of the
Effective Date and shall terminate upon the later of (a) the expiration or
termination of the Commercial Agreement or (b) the delivery of the last shipment
of Product to Biodel pursuant to the Commercial Agreement. Termination of this
Quality Assurance Agreement shall not relieve the Parties of any obligation
accruing prior to termination and shall not extinguish any antecedent breach of
any provisions thereof, and such provisions of this Quality Assurance Agreement
which, by their terms, survive shall continue in full force and effect after
such termination.




Section 12.9 Assignment. Neither of the Parties shall assign or transfer this
Quality Assurance Agreement or any of their respective rights or obligations
hereunder without the prior written consent of the other Party, which shall not
be unreasonably withheld or delayed, except that either Party may assign this
Agreement and the rights and obligations hereunder without the consent of the
other Party in the event such assigning Party concurrently assigns the
Commercial Agreement; provided, that the assignee and the scope of such
assignment of this Quality Assurance Agreement shall be the same as for such
assignment of the Commercial Agreement.

IN WITNESS WHEREOF, the Parties have caused this Quality Assurance Agreement to
be duly executed by their authorized representatives on the Effective Date.




Bubendorf,

18 July 2012

 

Bachem AG




By:

/s/ Gerhard Haas

 

By:

/s/ S. Dunkel

 

Dr. Gerhard Haas

 

 

Dr. Silke Dunkel,

 

VP QA/RA

 

 

Team Leader Release Management










Danbury, Connecticut, USA

Biodel Inc.







By:

/s/ Gerard Michel

 

By:

/s/ Robert E. Hauser

 

Gerard Michel

 

 

Dr. Robert Hauser

 

Chief Financial Officer

 

 

Vice President, Manufacturing











Bachem / Biodel QA Agreement

Page  12/15




--------------------------------------------------------------------------------




CONFIDENTIAL










Biodel / Bachem
Quality Assurance
Agreement




ANNEX 1

SPECIFICATIONS




Glucagon




        

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of two pages were omitted. [**]





































Bachem / Biodel QA Agreement

Page  13/15




--------------------------------------------------------------------------------




CONFIDENTIAL










Product: Glucagon, Pharma Grade Material

Bachem No.: 4074733A

Peptide Sequence:

[**]












































Bachem / Biodel QA Agreement

Page  14/15




--------------------------------------------------------------------------------




CONFIDENTIAL













Biodel / Bachem
Quality Assurance
Agreement




ANNEX 2

APPROVED CONTRACT LABORATORIES




Glucagon







Certain analytical services are provided for Bachem AG by contract laboratories.
Following please find the list of these institutes / companies including their
potential service(s). All listed subcontractors are appropriately qualified by
Bachem. Alternatively to using a contract laboratory these tests may be
performed in house at Bachem provided that the specific technique is available.













Contract laboratory




Description of typical service(s)

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]


























Bachem / Biodel QA Agreement

Page  15/15







--------------------------------------------------------------------------------




FIRST AMENDMENT
TO THE
COMMERCIAL SUPPLY AGREEMENT FOR GLUCAGON

THIS FIRST AMENDMENT TO THE COMMERCIAL SUPPLY AGREEMENT FOR GLUCAGON (this
“Amendment”) is dated as of June 14, 2013 (the “Amendment Effective Date”) by
and between Biodel, Inc., a Delaware corporation, and Bachem Americas, Inc., a
California corporation. Capitalized terms not otherwise defined in this
Amendment will have the same meaning as set forth in the Agreement, (defined
below).

RECITALS

WHEREAS, Biodel and Bachem entered into a Commercial Supply Agreement for
Glucagon on July 17, 2012, (the “Agreement”); and

WHEREAS, Bachem and Biodel have agreed to agree on new pricing under Exhibit A
of the Agreement;

WHEREAS, the parties wish to amend the Agreement to reflect their discussions
regarding the obligations of payment and forecasts, consistent with Sections 3,
5 and 6 of the Agreement.

NOW, THEREFORE, in consideration of the foregoing promises and the
representations, warranties, covenants and agreements herein contained, the
parties hereto, intending to be legally bound, agree as follows:

1. Amendments.

The parties agree to delete and replace Exhibit A of the Agreement, with the
attached Exhibit A.

The parties agree the following will be added to the end of Section 3.1 of the
Agreement:

“In consideration of the above, the parties agree that the initial forecast for
the Product, effective I April 2013, for the forthcoming quarter(s), and years
are as follows:

Row

Purpose

Projected Qty
(grams)

Date Required

1

[**]

[**]

[**]

2

[**]

[**]

[**]

3

[**]

[**]

[**]

4

[**]

[**]

[**]

5

[**]

[**]

[**]

6

[**]

[**]

[**]

7

[**]

[**]

[**]

8

[**]

[**]

[**]

9

[**]

[**]

[**]

10

[**]

[**]

[**]

The parties agree any pricing changes referenced on Exhibit A of the Agreement
will continue to be dictated by Section 4.2 of the Agreement. Any cost savings
indicated in the pricing listed on Exhibit A of the Agreement, is based upon a
binding forecast by Biodel, as indicated above.”

2. No Other Amendments. Except as expressly amended hereby, all of the terms and
conditions of the Agreement shall remain in full force and effect.

3. Execution in Counterparts. This Amendment may be executed in two (2)
counterparts, each of which shall be deemed an original but which together shall
constitute one (1) and the same instrument. This





Page 32 of 34




--------------------------------------------------------------------------------




Amendment may be executed by facsimile or “PDF” signatures, which signatures
shall have the same force and effect as original signatures.

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed and
delivered by their respective duly authorized officers as of the day and year
first above written, each copy of which shall for all purposes be deemed to be
an original.

BIODEL INC.

By:  /s/ Gerald Michel

Name:  Gerald Michel
Title:  CFO/VP Business Development

BACHEM AMERICAS, INC.

By:  /s/ Dr. Alex Fassler

Name:  Dr. Alex Fassler
Title:  President & Chief Operating Officer

BACHEM AG

By:  /s/ Dr. Fritz Dick

Name:  Dr. Fritz Dick
Title:  Chief Operating Officer

By:  /s/ Dr. Anne-Kathrin Stoller

Name:  Dr. Anne-Kathrin Stoller
Title:  Vice President Marketing and Sales





Page 33 of 34




--------------------------------------------------------------------------------




Exhibit A
Prices – Glucagon
Biodel/Bachem

Quantity quoted: less than or equal to [**] g
Price Per Unit: (USD) [**]/ g
GMP Grade Material.
Forecasted API requirements for [**].
Forecasted API requirements for [**].

Quantity quoted: greater than [**] g
Price Per Unit: (USD) [**]/ g
GMP Grade Material.
Forecasted API requirements for [**].

Projected costs outside of the [**] years quoted above may change based upon
Section 4.2 of the Agreement.






































Page 34 of 34




--------------------------------------------------------------------------------